Citation Nr: 9906891	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-30 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for acne.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for fatigue and memory 
loss.

4.  Entitlement to service connection for bilateral foot 
pain.

5.  Entitlement to service connection for bilateral ankle 
pain.

6.  Entitlement to service connection for bilateral hip pain.

7.  Entitlement to service connection for bilateral elbow 
pain.

8.  Entitlement to service connection for irritation of the 
eyelids.

9.  Entitlement to service connection for hair loss.

10.  Entitlement to service connection for a right wrist 
disability.

11.  Entitlement to service connection for irritability.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to May 1991.  
He also had subsequent active duty for training with the Army 
National Guard.

This appeal arises from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the veteran's claims for the 
appealed issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran served in the Persian Gulf from December 1990 
to April 1991.

3.  There is no medical evidence of any currently diagnosed 
disabilities manifested by fatigue, memory loss, bilateral 
foot pain, bilateral ankle pain, bilateral elbow pain, hair 
loss, or irritability.

4.  There is no medical evidence of a nexus between any 
currently diagnosed skin disorder, including acne; chest 
pain, to include costochondritis; bilateral hip pain, to 
include bursitis; irritation of the eyelids, to include 
blepharitis; or right wrist pain, to include residuals of a 
fracture of the right wrist, and an inservice injury or 
disease or any other incident of service.

5.  There is affirmative medical evidence of chest pain due 
to a diagnosis of costochondritis.

6.  There is affirmative medical evidence of bilateral hip 
pain due to a diagnosis of bursitis.

7.  There is affirmative medical evidence of irritation of 
the eyelids due to a diagnosis of blepharitis.

8.  There is affirmative medical evidence of right wrist pain 
due to a diagnosis of residuals of a fracture of the right 
wrist.

9.  The medical evidence indicates that the veteran's 
fatigue, memory loss, bilateral ankle pain, bilateral foot 
pain, bilateral elbow pain, hair loss, and irritability, do 
not meet the test for objective indications of chronic 
disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for acne 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for chest 
pain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for 
fatigue and memory loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
bilateral foot pain is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim of entitlement to service connection for 
bilateral ankle pain is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The claim of entitlement to service connection for 
bilateral hip pain is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  The claim of entitlement to service connection for 
bilateral elbow pain is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

8.  The claim of entitlement to service connection for 
irritation of the eyelids is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

9.  The claim of entitlement to service connection for hair 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991) 
(1998).

10.  The claim of entitlement to service connection for a  
right wrist disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

11.  The claim of entitlement to service connection for 
irritability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims were 
remanded in June 1996, for verification of the veteran's 
periods of service, including active duty, active duty for 
training, and inactive duty for training, to obtain any 
service medical records for periods disclosed by that 
information, and to adjudicate the veteran's claims under 
38 C.F.R. § 3.317.  That development having been successfully 
completed, the case has been returned to the Board for 
adjudication.

I.  Direct service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b); 
see Grover v. West, No. 97-1048, slip op. at 5 (U.S. Vet. 
App. Jan. 5, 1999).  No conditions other than those listed in 
§ 3.309(a) can be considered chronic for purposes of 
presumptive service connection under that section.  38 C.F.R. 
§ 3.307(a).

The United States Court of Veterans Appeals (Court) has 
established criteria for the determination of a well-grounded 
claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The standard by which lay evidence suffices to 
demonstrate that a current disability relates to a disability 
suffered during service is whether a competent medical 
opinion is required to identify whether a present disability 
is related to an inservice disability, or whether such a 
determination can be made by the observation of a lay person.  
See Grover v. West, No. 97-1048, slip op. at 5 (U.S. Vet. 
App. Jan. 5, 1999); Savage, at 495.

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  In this regard, the 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded;" that is, the claim must be 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Initially, the Board notes that while the veteran's September 
1993 application noted that his right foot gives out, 
subsequent statements by the veteran appear to indicate that 
he contends his right ankle, rather than right foot, gives 
out.  The RO has characterized and adjudicated the issue as a 
bilateral ankle disorder, claimed as a foot disorder.  The 
Board will adjudicate the veteran's claims as both bilateral 
foot and bilateral ankle pain.
The veteran's service medical records contain no reports of 
any complaints of or treatment for acne, chest pains, 
including costochondritis, fatigue, memory loss, a bilateral 
foot disorder, a bilateral ankle disorder, a bilateral hip 
disorder, to include bursitis, a bilateral elbow disorder, 
irritation of the eyelids, including blepharitis, hair loss, 
a right wrist disorder, including residuals of a right wrist 
injury, or irritability.  The Board notes the veteran 
declined a separation examination in May 1991.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection under 
38 C.F.R. § 3.309(a) was manifested to a compensable (10 
percent) degree within one year of the veteran's discharge 
from service.

No medical treatment records have been submitted indicating 
treatment for any of the claimed symptoms or disorders since 
the veteran's discharge from service.  The Board notes the 
veteran's statements that he could not afford medical 
treatment subsequent to his discharge from service.

During a January 1994 VA examination the veteran indicated 
his belief that while in the Persian Gulf he was exposed to a 
chemical agent and possibly oil smoke, and that numerous 
inoculations he received prior to his deployment, together 
with the noted exposures, may have caused his current 
complaints.  He reported that, starting in late 1991, 
whenever he takes a shower the drain is clogged with hair.  
He reported observing no bald patches or overall thinning of 
his hair, nor any male pattern baldness in his family.  He 
reported being tired, fatigued, and run-down all the time 
since leaving active duty, and, due to this, is unable to 
attend school full-time in the evenings.  He also reported 
aching in his hips.  He reported his job requires standing 
for eight hours per day, and that he is aware of a low-grade 
ache in his hips most of the time.  The pain is occasionally 
severe, and is present sometimes even when in bed.  He also 
reported that this began while he was on active duty, and 
that he then took aspirin when the discomfort was severe.  He 
also reported that his elbow joints felt inflamed, but that 
he had no limitation of motion.  He reported that this began 
after his return from the Persian Gulf.  He reported that his 
right wrist ached.  He also reported his job as a meat cutter 
required him to use his right hand a lot, but was uncertain 
if this was related to "the other joint problems."  He 
reported that his wife complained that he was easily 
irritated, tended to lose his temper, and "snapped" easily.  
He also reported pain in both ankles with movement, the right 
ankle being more painful, and the left ankle having a dull 
pain.  He reported that recent to January 1994 his ankle 
joint gave out on a two mile run, and he had to stop.  He 
reported difficulty with his short-term memory, such as 
forgetting grocery items while shopping, problems taking 
tests, although he studies, and recently having to repeat two 
accounting classes.  He reported being seen in an emergency 
room in November 1991 for inflammation of the chest wall, and 
having occasional recurrences.  The examiner indicated that 
he assumed this meant costochondritis.  He reported the onset 
of acne after entering the service, and being given cream for 
his face and back, with little relief.  He also reported 
chronic irritation of his eyelids for some time, but did not 
know the date of its onset.

Upon physical examination the examiner indicated that the 
veteran was well developed and well nourished.  His carriage, 
posture, and gait were noted to be normal.  His skin was 
noted to show mild acne over his back and scattered over his 
face.  No lymphatic nodes were found to be palpable.  The 
veteran's hair was noted to be thick, and although short, did 
not appear to the examiner to be thin, with no evidence of 
male pattern baldness or alopecia areata.  The nose, sinuses, 
mouth, and throat were noted to be negative, as were the 
ears.  The eyes showed a mild chronic blepharitis of the 
upper and lower lids.  The cardiovascular system was noted to 
be normal.  No varicose veins were noted.  Upon 
musculoskeletal examination the veteran complained of pain in 
the hip joints and groins with abduction and flexion of the 
hips, as well as with internal and external rotation, but had 
good range of motion.  The elbows and ankles were found to be 
negative, as was the right wrist.  The endocrine system was 
found to be benign, the neuro system was found to be normal, 
and mental status appeared normal.  X-rays of the right wrist 
revealed a possible previous healed fifth metacarpal 
fracture.  X-rays of the right ankle, elbows, and hips were 
normal.  The impressions were:  (1) complaints of excessive 
hair loss, by veteran history only;  (2) fatigue, but veteran 
continues to work full-time and attends school;  (3) 
bilateral hip bursitis;  (4) complaints of elbow pain with no 
findings;  (5) complaints of right wrist pain with no 
findings;  (6) complaints of irritability with no diagnosis;  
(7) complaints of ankle pain, right and left, with right 
ankle giving out, no diagnosis;  (8) complaints of short-term 
memory loss;  (9) several acute episodes of costochondritis;  
(10) acne; and (11) mild chronic blepharitis.

During a September 1997 VA mental disorder examination the 
veteran reported pain in his hips "all the time" and 
sometimes, while getting up in the morning or getting out of 
a car, stiffness in his hips.  He also reported frequent 
urinations while in the Persian Gulf, and not being able to 
hold his water, but indicated that this condition had 
"gotten better."  He also reported that his hair loss had 
"gotten better."  He also reported being in no combat in 
the Persian Gulf.  He also repeated his belief that he had 
been exposed to toxic chemicals in that area.  The examiner 
stated that, as to the hair loss, urinary frequency, and hip 
discomfort complaints, "the only one left is the hip 
discomfort."  The veteran reported taking one day off in the 
previous twelve months due to his hip problems.  Upon mental 
status examination the veteran was found to be oriented to 
time, place and person, and his memory times three was found 
to be intact.  His thought processes appeared to be logical 
and coherent, and his thought content was not noted to be 
bizarre.  The diagnoses were noted to be:  Axis I, no mental 
disorder;  Axis II, no diagnosis;  Axis III, hip pain, not 
yet diagnosed;  Axis IV, moderate stress;  Axis V, current 
Global Assessment of Functioning (GAF) about 90.

An addendum to that report indicated that the veteran did not 
complain of irritability, memory loss, and fatigue during the 
examination.  The examiner indicated that during the 
examination the veteran did not appear tired, nor did he 
complain of fatigue; the veteran also did not seem irritable 
or angry.  The examiner indicated that the veteran's memory 
was intact as to immediate, recent, and remote memory.  The 
examiner concluded that he had no psychiatric explanation for 
the veteran's symptoms.

As a preliminary matter the Board notes that the veteran has 
indicated, during his January 1994 VA examination, an 
emergency room visit in November 1991 for chest pains, and 
indicated in a February 1998 statement that he was seen at 
"E. M. M. C."  The RO, however, in two letters to the 
veteran, requested that he complete authorization forms in 
order for the RO to obtain those records, with no response 
from the veteran.  Thus, VA's duty to inform under 
38 U.S.C.A. § 5103(a) and McKnight v. Gober, 131 F.3d 1483, 
1485 (1997), has been fulfilled.

In summary, the veteran has been diagnosed with fatigue, 
bilateral hip bursitis, acute costochondritis, acne, 
residuals of a right wrist fracture, and mild blepharitis.  
There is no medical evidence of record, however, which 
indicates that any of these diagnoses are related to the 
veteran's military service.  There have been no diagnoses 
rendered for disabilities manifested by memory loss, 
bilateral foot pain, bilateral ankle pain, bilateral elbow 
pain, hair loss, or irritability.  As such, there has been no 
medical evidence submitted which indicates that any of these 
symptoms are related to the veteran's military service.

Indeed, the only evidence of record which alleges that these 
diagnoses and symptoms are the result of an inservice injury 
or disease are the veteran's own statements in the various 
documents he has submitted while advancing his claim.  
However well-intentioned those statements may be, the Board 
notes that the veteran, as a lay person, is not qualified to 
offer opinions regarding either the diagnosis or etiology of 
these disorders and symptoms; such determinations require 
specialized knowledge or training, and, therefore, cannot be 
made by a lay person.  See Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Where, as here, the 
determinative issue involves medical etiology, competent 
medical evidence that the claim is plausible is required in 
order for the claim to be well grounded.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

As noted above, a well grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak, supra.  
Consequently, as a well grounded claim requires medical 
evidence of a nexus between an inservice injury or disease 
and a current disability in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claims for service connection for fatigue and memory loss, 
bilateral hip pain, to include bursitis, chest pain, to 
include costochondritis, acne, right wrist pain, to include 
residuals of a fracture of the right wrist, bilateral ankle 
pain, bilateral elbow pain, bilateral foot pain, 
irritability, hair loss, and irritation of the eyelids, to 
include mild blepharitis, must be denied as not well 
grounded.

II.  Persian Gulf Syndrome claims

38 U.S.C.A. § 1117 provides for the enactment of regulations 
for compensation for disabilities occurring in Persian Gulf 
veterans.  Its implementing regulation, 38 C.F.R. § 3.317, 
provides that VA shall pay compensation to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms 
including, but not limited to:  (1) fatigue;  (2) signs or 
symptoms involving skin;  (3) headache;  (4) muscle pain;  
(5) joint pain;  (6) neurologic signs or symptoms;  (7) 
neuropsychological signs or symptoms;  (8) signs or symptoms 
involving the respiratory system (upper or lower);  (9) sleep 
disturbances;  (10) gastrointestinal signs or symptoms;  (11) 
cardiovascular signs or symptoms;  (12) abnormal weight loss;  
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Also for purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
38 C.F.R., Part 4, for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

Initially, the Board notes that acne has been diagnosed; that 
chest pains have been diagnosed as costochondritis; that 
bilateral hip complaints have been diagnosed as bursitis; 
that irritation of the eyelids has been diagnosed as 
blepharitis; and that a healed fracture of the right wrist 
has been diagnosed.  Thus, as noted above, the veteran's 
complaints of these disorders have been attributed to known 
clinical diagnoses, and cannot be service connected under 
§ 3.317.  That is, there is affirmative evidence to show that 
the veteran's chest pain, skin disorder, bilateral hip pain, 
irritation of the eyelids, and right wrist disability are due 
to supervening conditions.  Accordingly, compensation is not 
warranted for these conditions under 38 C.F.R. § 3.317.

As to the undiagnosed diseases manifested by fatigue, memory 
loss, bilateral ankle pain, bilateral foot pain, bilateral 
elbow pain, hair loss, and irritability, the Board notes that 
specific findings in the VA examination reports indicate 
that, as required by § 3.317, no "objective indications of 
chronic disability," including both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification, have been identified.

In particular, the January 1994 report indicates that the 
veteran's hair was noted to be thick, and although short, did 
not appear to the examiner to be thin, with no evidence of 
male pattern baldness or alopecia areata; upon 
musculoskeletal examination the veteran complained of pain in 
the hip joints and groins with abduction and flexion of the 
hips, as well as with internal and external rotation, but had 
good range of motion; the elbows and ankles were found to be 
negative, as was the right wrist.  The September 1997 report 
revealed that upon mental status examination the veteran was 
found to be oriented to time, place and person, and his 
memory times three was found to be intact; his thought 
processes appeared to be logical and coherent, and his 
thought content was not noted to be bizarre.  In the addendum 
to that report the examiner indicated that during the 
September 1997 examination the veteran did not complain of 
irritability, memory loss, or fatigue during the examination; 
did not appear tired, nor did he complain of fatigue; did not 
seem irritable or angry; and that memory was intact as to 
immediate, recent, and remote memory.  The examiner concluded 
that he had no psychiatric explanation for the veteran's 
symptoms.

As the Board has found that the signs or symptoms complained 
of by the veteran do not meet the test of "objective 
indications of chronic disability," including both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification, it does not need to 
reach the issue of whether those signs and symptoms have 
risen to a compensable degree.

Having determined that some of the veteran's complaints have 
resulted in diagnoses, and that the remainder do not meet the 
test for objective indications of a chronic disability, the 
Board is thus compelled to conclude that the veteran's claims 
for service connection for acne, chest pain, fatigue, memory 
loss, bilateral foot pain, bilateral ankle pain, a bilateral 
hip disorder, bilateral elbow pain, irritation of the 
eyelids, hair loss, a right wrist disorder, and irritability, 
under the provisions of 38 C.F.R. § 3.317, are not well 
grounded.

III.  Conclusion

The Board, in finding the veteran's claims for service 
connection for undiagnosed illnesses manifested by acne, 
chest pain, to include costochondritis, fatigue, memory loss, 
bilateral foot pain, bilateral ankle pain, a bilateral hip 
disorder, to include bursitis, bilateral elbow pain, 
irritation of the eyelids, to include blepharitis, hair loss, 
a right wrist disorder, to include residuals of a right wrist 
injury, and irritability, not well grounded, triggers only a 
duty to inform the veteran, under 38 U.S.C.A. § 5103(a), if 
the Board knows of evidence which might make his claim 
"plausible."  See McKnight, supra.  In this regard, while 
informing the veteran of the missing evidence, the Board also 
opines that under the facts of these claims, and for the 
above reasons, it does not know of any such evidence which 
would make the claims "plausible."


ORDER

Service connection for acne is denied.

Service connection for chest pain is denied.

Service connection for fatigue and memory loss is denied.

Service connection for bilateral foot pain is denied.

Service connection for bilateral ankle pain is denied.

Service connection for bilateral hip pain is denied.

Service connection for by bilateral elbow pain is denied.

Service connection for irritation of the eyelids is denied.






Service connection for hair loss is denied.

Service connection for a right wrist disability is denied.

Service connection for irritability is denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

